Title: [Tuesday April 16. 1776.]
From: Adams, John
To: 


      Tuesday April 16. 1776. Whereas Information has been this day laid before Congress, from which there is great reason to believe that Robert Eden Esq. Governor of Maryland, has lately carried on a Correspondence with the British Ministry highly dangerous to the Liberties of America:
      Resolved therefore that the Council of Safety of Maryland be earnestly requested immediately to cause the Person and Papers of Governor Eden to be seized and secured, and such of the Papers as relate to the American dispute, without delay conveyed safely to Congress: and that Copies of the intercepted Letters from the Secretary of State be inclosed to the said council of Safety. A similar Resolution relative to Alexander Ross and his Papers. No Committee of the whole.
     